Registration No. 333-194049 File No. 811-22943 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 4 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 5 x OPPENHEIMER EMERGING MARKETS INNOVATORS FUND (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Arthur S. Gabinet, Esq. OFI Global Asset Management, Inc. 225 Liberty Street 11 th Floor, New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) ¨ On , pursuant to paragraph (b) ¨ 60 days after filing, pursuant to paragraph (a)(1) ¨ On , pursuant to paragraph (a)(1) ¨ 75 days after filing, pursuant to paragraph (a)(2) ¨ On , pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 14 th day of January, 2016. Oppenheimer Emerging Markets Innovators Fund By: Arthur P. Steinmetz* Arthur P. Steinmetz Trustee, President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date Brian F. Wruble* Chairman of the January 14, 2016 Brian F. Wruble Board of Trustees Arthur P. Steinmetz.* President and January 14, 2016 Arthur P. Steinmetz. Principal Executive Officer Brian W. Wixted* Treasurer, Principal January 14, 2016 Brian W. Wixted Financial & Accounting Officer David K. Downes* Trustee January 14, 2016 David K. Downes Matthew P. Fink* Trustee January 14, 2016 Matthew P. Fink Edmund P. Giambastiani, Jr.* Trustee January 14, 2016 Edmund P. Giambastiani, Jr. William F. Glavin, Jr.* Trustee January 14, 2016 William F. Glavin, Jr. Elizabeth Krentzman.* Trustee January 14, 2016 Elizabeth Krentzman Mary F. Miller* Trustee January 14, 2016 Mary F. Miller Joel W. Motley* Trustee January 14, 2016 Joel W. Motley Joanne Pace* Trustee January 14, 2016 Joanne Pace Daniel Vandivort* Trustee January 14, 2016 Daniel Vandivort *By: /s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
